Citation Nr: 0930854	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals, toe amputations, bilateral.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which, in pertinent part 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
for residuals, toe amputations, bilateral.  

In an August 2008 statement in support of the claim, the 
Veteran withdrew his request for a hearing.  His hearing 
request is therefore deemed withdrawn.  See 38 C.F.R. § 
20.704 (e) (2008).

FINDING OF FACT

In an August 2008 statement, the Veteran wrote that he wanted 
to withdraw the appeal of entitlement to compensation under 
38 U.S.C.A. § 1151.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as 
it relates to the issue of entitlement to compensation under 
38 U.S.C.A. § 1151, have been met.  38 U.S.C.A. 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The Veteran withdrew his appeal as to the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, toe amputations, bilateral.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.



ORDER

The appeal for entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals, toe amputations, bilateral is 
dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


